COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00324-CV


Rueben Mendoza                          §    From the 96th District Court

                                        §    of Tarrant County (96-259856-12)
v.
                                        §    January 24, 2013

Fiesta Mart, Inc.                       §    Per Curiam




                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.


                                    SECOND DISTRICT COURT OF APPEALS


                                    PER CURIAM
                         COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00324-CV


RUEBEN MENDOZA                                                        APPELLANT

                                         V.

FIESTA MART, INC.                                                       APPELLEE


                                      ----------

          FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      On November 19, 2012, Appellant Rueben Mendoza, acting pro se,

tendered his original brief with this court. On November 20, 2012, we notified

Mendoza by letter that the brief that he had tendered was defective in substance

and form, and we specifically listed the ways in which the brief did not comply

with the rules of appellate procedure. See Tex. R. App. P. 9.4(h), 38.1(b)–(i), (k).

We also stated that Mendoza’s failure to file an amended brief complying with the
      1
       See Tex. R. App. P. 47.4.


                                          2
rules on or before November 30, 2012, could result in the striking of the

noncompliant brief, waiver of any nonconforming points, or dismissal of the

appeal. See Tex. R. App. P. 38.8, 38.9(a), 42.3.

      On December 3, 2012, Mendoza tendered an amended brief, which was

also defective. We notified Mendoza by letter dated December 5, 2012, that his

amended brief was defective in substance and form and stated that his failure to

file a second amended brief that complied with the rules by December 17, 2012,

could result in the striking of the noncompliant brief, waiver of any nonconforming

points, or dismissal of the appeal.      See Tex. R. App. P. 38.8, 38.9(a), 42.3.

Mendoza timely tendered a second amended brief on December 17, 2012. A

review of the second amended brief reveals that it is also defective in substance

and form and fails to present arguments that will enable this court to decide the

case. See Tex. R. App. P. 38.8, 38.9(a), 42.3.

      Rule 38.9 provides that ―substantial compliance‖ with the briefing rules is

required. Tex. R. App. P. 38.9. If the court determines that the briefing rules

have been flagrantly violated as to form, the court may require the appellant to

amend, supplement, or redraw his brief. Tex. R. App. P. 38.9(a). If the appellant

files another brief that does not comply, the court may strike the brief, prohibit the

party from filing another, and proceed as if the party did not file a brief. Id.

      Accordingly, because this court has informed Mendoza of the substantial

defects in his brief on two occasions and has provided him two opportunities to

amend his brief, and because Mendoza has failed to file an amended brief that


                                           3
substantially complies with the requirements of rule 38 or that presents

arguments that will enable this court to decide his appeal, we strike Mendoza’s

second amended brief and dismiss this appeal. See Tex. R. App. P. 38.8(a)(1),

38.9(a), 42.3(c), 43.2(f); Newman v. Clark, 113 S.W.3d 622, 623 (Tex. App.—

Dallas 2003, no pet.).



                                                PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: January 24, 2013




                                      4